DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 06/16/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Murakami (NPL Tactile sensing method for estimating the insertion state of a connector; hereafter “Murakami”) in view of newly cited Hashiba* et al (JP 2013054039 A; hereafter “Hashiba”).
*machine translation provided with the foreign document and utilized for providing English citations 

    
    PNG
    media_image1.png
    275
    452
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Murakami discloses an inspection device (inspection device portion of fig. 7) for inspecting a state in which a first connector (insertable connector portion) having a shape to be fitted to a second connector (insertion reception connector portion) is inserted into the second connector (insertion reception connector portion) (Abstract exemplary “pin header and a pin socket as a connector” and “for estimating the insertion state of the connector”), comprising:
an oscillator (fingertip for generating sonic waves) for generating sonic waves (silent to ultra-sonic; see obviousness analysis) toward the first connector (insertable connector portion);
a vibration receiver (fingertip for receiving a vibration wave) for receiving vibrations generated in the first connector (insertable connector portion); and
a vibration controller (means for control are shown in fig. 7 picture, see also schematic of AD converter and function generator details in fig. 3; see also computer generated plots of data; see additional obviousness analysis) for driving the oscillator (fingertip for generating sonic waves) and analyzing the vibrations received by the vibration receiver (fingertip for receiving a vibration wave), 
wherein the vibration controller (means for control including of robotic fingertips and analysis) detects a resonance frequency by converting, by Fourier transform (page 2 section IIA and page 3 IIIB “resonance”; page 2 sections IIB & IIIA “FFT”; and fig. 5; Examiner notes FFT is well-known jargon for Fast Fourier Transform), the vibrations received by the vibration receiver (fingertip for receiving a vibration wave), and determines, based on the detected resonance frequency, an insertion amount (insertion length) of the first connector (insertable connector portion) into the second connector (insertion reception connector portion) (Abstract “The change of the amount of empty space of a pin
 socket due to the insertion of a pin header is measured by a
 vibration wave”; Conclusion IV “The focus is on the
 change of the amount of empty space of the pin socket due to
 the insertion of the pin header. This change is measured by a
 vibration wave” and “The spectral intensity of this vibration wave is related
 to the change of the amount of empty space of the pin socket
 during the mating process. Therefore, the insertion state is
 estimated by measuring the spectral intensity of the vibration
 wave”; page 3 section IIIB “The experimental result is
 shown in Fig. 8. The horizontal axis shows the length of the
 insertion. The vertical axis shows the spectral intensity. In the
 mating process, the pen contacts the circular rim of the pen
 cap at an insertion length of 22 mm. The insertion is finished
 at an insertion length of 43 mm. The pen is fixed to the pen
 cap when the insertion is accomplished”).
Murakami does not explicitly state items: 1) vibration controller. Murakami is silent to item 2) wherein the generated waves are ultrasonic.
Regarding item 1), the Examiner takes Official Notice that controllers for vibration generation and analysis thereof are conventional in the art, and either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged a vibration controller from the aforementioned pictures of electronic equipment and computer generated plots, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize a conventional computerized controller for the expected purpose of automated control, further noting that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).
Regarding item 2):
The Examiner takes Official Notice that utilizing ultrasonic waves for non-destructive inspection is conventional in the art.  
Additionally, the Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, only ordinary skill in the art is required to select the frequency range based upon factors inclusive of the size and material of the connector as well as other factors inclusive of background noise/signals, and/or for precision of insertion amount determination.
Furthermore, and as supporting factual evidence of the above assertion,  Hashiba teaches INSPECTION DEVICE AND METHOD OF FASTENING STATE (Title) utilizing ultrasonic waves (Abstract “An inspection device of a fastening state inspects fastening force by measuring impedance change of an ultrasonic wave and resonance frequency change to inspect a state of a contact surface between a seat surface of a screw head and a part to be fastened. A reference signal is detected as the impedance change of the ultrasonic wave or the resonance frequency change during fastening, and then the total inspection of the screw can be performed in high detection probability”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Murakami’s generated wave frequency to be inclusive of ultrasonic waves—as supported by Hashiba’s fastening state inspection with ultrasonic waves—thereby providing the expected advantage of including an extended range of frequencies which increases the versatility of Murakami’s device and associated method and/or for the aforementioned reasons as provided above.

Regarding claim 2, which depends on claim 1,
 Murakami reasonably suggests (see analysis of independent claim) wherein a determination range when the first connector (insertable connector portion) is inserted into the second connector (insertion reception connector portion) by an appropriate insertion amount (see previous analysis of amount inserted versus amount of empty space) is previously determined (page 3 section IIIB inclusive of “thresholding”, and further inclusive of reasonably including fully inserted), and 
the vibration controller (means for control including of robotic fingertips and analysis) determines that the insertion amount of the first connector (insertable connector portion) is small when the detected resonance frequency is lower than the determination range (page 3 section IIIB “The magnitude of the spectral intensity decreases distinctively
 at the end of the insertion in Fig. 8. The transition of the
 insertion state is detected by applying the thresholding method
 to the magnitude of the spectral intensity”; see fig. 8).

Regarding claim 3, which depends on claim 1,
 Murakami reasonably suggests (see analysis of independent claim) wherein the vibration controller (means for control including of robotic fingertips and analysis) controls the oscillator (fingertip for generating sonic waves) so that the oscillator (fingertip for generating sonic waves) generates ultrasonic (as previously modified to include ultrasonic) waves while continuously changing the frequency (page 2 section IIIA “A sweep wave was applied for determining the
 frequency characteristics”) .

Regarding claim 4, which depends on claim 1,
 Murakami reasonably suggests (see analysis of independent claim) comprising an operation tool (robotic tool comprising robot arm and robotic fingertips) including the oscillator (fingertip for generating sonic waves) and the vibration receiver (fingertip for receiving a vibration wave), 
wherein
the operation tool (robotic tool comprising robot arm and robotic fingertips) includes a grasping mechanism (portion of robot arm for grasping) for grasping the first connector (insertable connector portion) (page 3 section IIIB “The robot arm
 system grasps the pen and inserts it into the pen cap”, and a base member (base member shown in photograph of fig. 7 for supporting the robot; Examiner notes this as a broad yet reasonable interpretation) for supporting the grasping mechanism (portion of robot arm for grasping), the oscillator (fingertip for generating sonic waves), and the vibration receiver (fingertip for receiving a vibration wave), 
the oscillator (fingertip for generating sonic waves) is disposed so as to supply ultrasonic (as previously modified to include ultrasonic) waves to the first connector (insertable connector portion) while the first connector (insertable connector portion) is grasped by the grasping mechanism (portion of robot arm for grasping), and 
the vibration receiver (fingertip for receiving a vibration wave) is disposed so as to receive vibrations generated in the first connector (insertable connector portion) while the first connector (insertable connector portion) is grasped by the grasping mechanism (portion of robot arm for grasping).

Regarding claim 7, which depends on claim 4,
 Murakami reasonably suggests a robot device (fig. 7) comprising:
the inspection device (inspection device portion of fig. 7) according to claim 4 (see analysis of claim 4);
a robot (robot portion of fig. 7) for moving the operation tool (robotic tool comprising robot arm and robotic fingertips); and
a robot controller (means for control including of robot arm; additional analysis provided) for controlling the robot (robot portion of fig. 7) (page 3 section IIIB “implemented with position control”), 
wherein 
a reference resonance frequency (pre-calculated resonance frequency) when the first connector (insertable connector portion) is inserted into the second connector (insertion reception connector portion) by an appropriate insertion amount is previously determined (see at least page 2 section IIA), 
the vibration controller (means for control including of robotic fingertips and analysis)  calculates, based on the resonance frequency detected when the first connector (insertable connector portion) is inserted into the second connector (insertion reception connector portion) and the reference resonance frequency (pre-calculated resonance frequency), the position and orientation of the robot (robot portion of fig. 7), at which the insertion amount of the first connector (insertable connector portion) is appropriate, and transmits the calculated position and orientation to the robot controller (means for control including of robot arm and/or robotic fingertips) (page 3 section IIIB “The robot arm
 system grasps the pen and inserts it into the pen cap. The
 insertion motion is implemented with position control”), and 
the robot controller (means for control including of robot arm and/or robotic fingertips) drives the robot (robot portion of fig. 7) so that the robot (robot portion of fig. 7) takes the position and orientation received from the vibration controller (means for control including of robotic fingertips and analysis; analysis of vibration controller previously provided; additional analysis provided for separate controllers) (page 3 section IIIB) .
Murakami does not explicitly state item: 1) robot controller. Murakami is silent to item 2) wherein the robot controller and the vibration controller are separate.
Regarding item 1), the Examiner taking Official Notice that controllers for robots are conventional in the art, and either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged a robot controller from the aforementioned pictures of a controllable robot, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize a conventional computerized controller for the expected purpose of automated control, further noting that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).
Regarding item 2), the Examiner notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate as separate robot and vibration controller with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Murakami in view of newly cited Hashiba and in further view of newly cited Kennedy et al (US 6722202 B1; hereafter “Kennedy”).
Regarding claim 5, which depends on claim 4,
 Murakami does not teach wherein the operation tool (robotic tool comprising robot arm and robotic fingertips) includes a supply tube which is supported by the base member and which supplies a liquid propagation promoter for promoting the propagation of vibrations to the surface of the first connector (insertable connector portion).
	Kennedy teaches a supply tube (see fig. 1, To Liquid Supply) which supplies a liquid propagation promoter to an ultrasonic oscillator (fig. 1, driven probe 14) so as to supply ultrasonic waves to an inspected component (fig. 1, structure 12) for promoting the propagation of vibrations (Abstract “The probes may permit liquid to be bubbled between the ultrasonic transducer and the structure in order to couple the ultrasonic signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kennedy’s ultrasonic robotic inspection liquid coupling means—including supply tubes—with Murakami’s sonic inspection thereby providing well-known couplant means for facilitating efficient transmission of energy between an inspected test piece and the acoustic oscillator & receiver and therefore providing more accurate and/or precise results. The Examiner further notes that a liquid couplant is advantageous in filling the gaps and eliminating the air in the space between an inspected part and an acoustic transducer.
Therefore, Murakami as modified by Kennedy suggests wherein the operation tool (Murakami robotic tool comprising robot arm and robotic fingertips) includes a supply tube (as modified to include Kennedy’s supply tube to a transducer held robotic arm) which is supported by the base member (Murakami, base member shown in photograph of fig. 7 for supporting the robot; Examiner additionally notes the base member supports the robotic arms and fingers, and the combination connects the supply tube to Murakami’s supported fingers) which supplies a liquid propagation promoter (liquid for ultrasonic couplant) for promoting the propagation of vibrations to the surface of the first connector (Murakami, insertable connector portion).
Allowable Subject Matter
Claim(s) 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 6, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture an inspection device for inspecting a state in which a first connector having a shape to be fitted to a second connector is inserted into the second connector comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an oscillator for generating…waves toward the first connector”, a vibration receiver for receiving vibrations”, “10a…controller” that “detects a resonance frequency…and determines…an insertion amount of the first connector into the second connector", an “operation tool including the oscillator and the vibration receiver, …a grasping mechanism for grasping…” a “connector, …a base member for supporting the grasping mechanism” and “…a fixation member 15secured to a device for moving the operation tool, and a connection mechanism for coupling the fixation member to the base member…formed so as to switch between a state in which the relative position 20of the base member with respect to the fixation member is stationary and a state…which…freely moves with respect to the fixation member in a direction perpendicular to the surface of the first connector” in further combination with the remaining limitation(s) of the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199F (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856